DETAILED ACTION
This office action is responsive to application 16/941,410 filed on July 28, 2020 and the preliminary amendment filed December 4, 2020.  Claims 21-40 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 12/09/2020, 11/15/2021 and 2/14/2022 were received and have been considered by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Each “module” recited in claim 28 corresponds to a “module” described in the specification.  As such, the term “module” in claim 28 is not being used as a generic placeholder, and claim 28 is not interpreted to invoke 35 USC 112(f) by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 35-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “the bridging apparatus”.  However, no bridging apparatus is previously recited in claim 29 or the parent claim 28.  Therefore, it is unclear what this limitation is referring to.  As such, claim 29 is deemed indefinite by the Examiner.
Claim 35 recites “the user device” at line 7 thereof.  However, no user device is previously recited in claim 35.  Therefore, it is unclear what this recitation is referring to.  As such, claim 35 is deemed indefinite by the Examiner.
Claims 36-40 are indefinite as depending from claim 35 and not remedying the deficiencies of claim 35.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Simonds (US 2008/0320158) in view of Bateman et al. (US 2014/0043495).

	Consider claim 35, Simonds teaches:
	A system (figures 1 and 3), comprising: 
	first and second camera apparatuses (video cameras, 2a and 2b, paragraph 0030) coupled to an internet protocol (IP) network (“communications network 6 is in the form of an Internet Protocol network” paragraph 0030); and 
	a bridging apparatus (switching server, 4) having a first connection coupled to the IP network (6, see figures 1 and 3, paragraphs 0030 and 0033) and a second connection with a peripheral bus (e.g. a “PCI bus”, paragraph 0044), the bridging apparatus transcoding video data between the IP network (6) and the peripheral bus (The bridging apparatus (4) transcodes video data by decoding the video data at 30 of figure 3 and re-encoding the video data at 66 of figure 3, paragraphs 0035, 0037 and 0042.).
	Simonds does not explicitly teach that a user device uses its own peripheral bus protocol for controlling the second camera apparatus so that the user device accesses and controls video streams provided by the first and second camera apparatuses while the first and second camera apparatuses are being controlled by a uniform, single control protocol.
	Bateman et al. similarly teaches establishing network connection with a physical network camera over Internet Protocol (see paragraph 0133), wherein multiple network cameras are connected to a single bus (see paragraph 0135).
	Bateman et al. teaches that a user device (e.g. a “Macintosh computer”, figure 9, paragraph 0130) communicates with the network cameras via use of a virtual USB bus (see paragraph 0130).  Bateman et al. teaches that the user device does this by using its own peripheral bus protocol (i.e. USB (UAC, UVC) protocol, paragraphs 0141 and 0137-0139, see 1115 and 1116 of figure 11) for controlling the second camera apparatus (e.g. camera, 1110, figure 11, paragraph 0140) so that the user device accesses and controls video streams provided by the first and second camera apparatuses while the first and second camera apparatuses are being controlled by a uniform, single control protocol (The camera apparatuses are controlled by a single, uniform networking protocol (paragraphs 0141, 0143 and 0137) so as to access and control video streams provided by the first and second camera apparatuses in the manner discussed in paragraphs 0138 and 0139.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second camera apparatuses taught by Simonds be controlled via a first user device in the manner taught by Bateman et al. for the benefit of optimally using multiple video streams sent to different network destinations for different network purposes (Bateman et al., paragraph 0003). 

	Consider claim 36, and as applied to claim 35 above, Simonds further teaches a switch (selection module, 64, figure 3) configured to convey the video data between the bridging apparatus and the first and second camera apparatuses (i.e. between encoder (66) of the bridging apparatus (4) and the first and second camera apparatuses (2a, 2b), see figure 3, paragraphs 0039, 0041 and 0042).

	Consider claim 37, and as applied to claim 35 above, Simonds does not explicitly teach that the bridging apparatus is further configured to transcode the video data into a second peripheral bus protocol associated with a second user device.
	Bateman et al. teaches transcoding the video data into a second peripheral bus protocol associated with the second user device (e.g. UVC protocol, paragraphs 0141, 0143 and 0137).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the bridging apparatus taught by Simonds be configured to transcode the video data into a second peripheral bus protocol associated with a second user device as taught by Bateman et al. for the benefit of optimally using multiple video streams sent to different network destinations for different network purposes (Bateman et al., paragraph 0003). 

	Consider claim 38, and as applied to claim 35 above, Simonds teaches that the bridging apparatus (4) receives the video data from the first and second camera apparatuses (2a, 2b) in the uniform, single control protocol (i.e. Internet Protocol, paragraphs 0030 and 0032).
	However, Simonds does not explicitly teach that the bridging apparatus outputs the video data from the first and second camera apparatuses in the peripheral bus protocol associated with the user device.
	Bateman et al. further teaches outputting the video data from the first and second camera apparatuses in the peripheral bus protocol associated with the user device (e.g. UVC protocol, paragraphs 0141, 0143 and 0137).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the bridging apparatus taught by Simonds be configured to output the video data from the first and second camera apparatuses in the peripheral bus protocol associated with the user device as taught by Bateman et al. for the benefit of optimally using multiple video streams sent to different network destinations for different network purposes (Bateman et al., paragraph 0003). 

	Consider claim 39, and as applied to claim 38 above, Simonds does not explicitly teach that the bridging apparatus outputs the video data on the peripheral bus in a second peripheral bus protocol associated with a second user device.
	Bateman et al. teaches outputting the video data on the peripheral bus in a second peripheral bus protocol associated with a second user device (e.g. UVC protocol, paragraphs 0141, 0143 and 0137).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the bridging apparatus taught by Simonds be configured to output the video data on the peripheral bus in a second peripheral bus protocol associated with a second user device as taught by Bateman et al. for the benefit of optimally using multiple video streams sent to different network destinations for different network purposes (Bateman et al., paragraph 0003). 

	Consider claim 40, and as applied to claim 35 above, Simonds further teaches that the bridging apparatus (4) is configured to transcode multimedia data that includes audio data and the video data, and wherein the bridging apparatus (4) includes a buffer (buffer, 62) for temporarily storing the audio data for alignment with the video data (see paragraphs 0030, 0033 and 0035-0039).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 9,973,638. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 35 and 37 are anticipated by claim 16 of US 9,973,638 as follows:

	Consider claim 35, claim 16 of US 9,973,638 teaches (in parentheses):
	A system, comprising: (“A system, comprising:”)
	first and second camera apparatuses coupled to an internet protocol (IP) network; (“one or more camera apparatuses coupled to an internet protocol (IP) network”) and 
	a bridging apparatus having a first connection coupled to the IP network and a second connection with a peripheral bus (“a bridging apparatus having a first connection coupled to the IP network on which the bridging apparatus receives a video stream and second connections with multiple peripheral busses”), the bridging apparatus transcoding video data between the IP network and the peripheral bus, and wherein the user device uses its own peripheral bus protocol for controlling the second camera apparatus so that the user device accesses and controls video streams provided by the first and second camera apparatuses while the first and second camera apparatuses are being controlled by a uniform, single control protocol (“the bridging apparatus transcodes the video stream between the IP network and the multiple peripheral busses; and wherein each user device uses its own peripheral bus protocol for controlling the one or more camera apparatuses so that the plurality of user devices simultaneously access and control video streams provided by the one or more camera apparatuses while the one or more camera apparatuses are being controlled by a uniform, single control protocol”).

	Consider claim 37, claim 16 of US 9,973,638 further teaches (in parentheses):
	the bridging apparatus is further configured to transcode the video data into a second peripheral bus protocol associated with a second user device (“the bridging apparatus transcodes the video stream between the IP network and the multiple peripheral busses; and wherein each user device uses its own peripheral bus protocol for controlling the one or more camera apparatuses so that the plurality of user devices simultaneously access and control video streams provided by the one or more camera apparatuses while the one or more camera apparatuses are being controlled by a uniform, single control protocol”).

Claims 35 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,791,229. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 35 and 40 are anticipated by claims 1 and 4 of US 10,791,229 as follows:

	Consider claim 35, claim 1 of US 10,791,229 teaches (in parentheses):
	A system, comprising: (“A system, comprising:”)
	first and second camera apparatuses coupled to an internet protocol (IP) network; (“first and second camera apparatuses coupled to an internet protocol (IP) network”) and 
	a bridging apparatus having a first connection coupled to the IP network and a second connection with a peripheral bus (“a bridging apparatus having a first connection coupled to the IP network and a second connection with a peripheral bus”), the bridging apparatus transcoding video data between the IP network and the peripheral bus, and wherein the user device uses its own peripheral bus protocol for controlling the second camera apparatus so that the user device accesses and controls video streams provided by the first and second camera apparatuses while the first and second camera apparatuses are being controlled by a uniform, single control protocol (“the bridging apparatus transcodes video data between the IP network and the peripheral bus, wherein the user device uses its own peripheral bus protocol for controlling the second camera apparatus so that the user device simultaneously accesses and controls video streams provided by the first and second camera apparatuses while the first and second camera apparatuses are being controlled by a uniform, single control protocol”).

	Consider claim 40, claim 4 of US 10,791,229 teaches (in parentheses):
	the bridging apparatus is configured to transcode multimedia data that includes audio data and the video data, and wherein the bridging apparatus includes a buffer for temporarily storing the audio data for alignment with the video data (“the bridging apparatus is configured to transcode multimedia data that includes audio data and the video data, and wherein the bridging apparatus includes a buffer for temporarily storing the audio data for alignment with video data”).

Allowable Subject Matter
Claim 21-28 and 30-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 21, the prior art of record does not teach nor reasonably suggest a system comprising the combination of: first and second camera apparatuses coupled to an internet protocol (IP) network; a bridging apparatus located remotely from the first and second camera apparatuses, the bridging apparatus having a first connection coupled to the IP network and a second connection with a peripheral bus, wherein the bridging apparatus transcodes multimedia data between the IP network and the peripheral bus, the bridging apparatus transmitting first control messages in a uniform, single control protocol to control the first and second camera apparatuses, the bridging apparatus outputting the multimedia data on the peripheral bus in one or more peripheral bus protocols, wherein the bridging apparatus is configured to receive second control messages from a user device in a peripheral bus protocol associated with the user device for controlling the first and second camera apparatuses, the user device located remote from the bridging apparatus; and a switch located remotely from the first and second camera apparatuses and the bridging apparatus, the switch configured to convey the multimedia data and the control messages between the bridging apparatus and the first and second camera apparatuses, as recited in claim 21.

	Claims 22-27 are allowed as depending from an allowed claim 21.

	Consider claim 28, the prior art of record does not teach nor reasonably suggest an apparatus for facilitating exchange of multimedia information between at least two camera devices and a user device, comprising the combination of: an internet protocol (IP) interface communicatively coupling the apparatus to the camera devices; a peripheral bus interface communicatively coupling the apparatus to the user device; a module that receives multimedia data via the IP interface in an internet video format and extracts digital compressed video; a module that reformats the extracted digital compressed video into a peripheral bus format associated with the user device; a module that outputs video in the peripheral bus format to the peripheral bus interface; a module that, for a first command received at the peripheral bus interface from the user device in the peripheral bus format, transcodes the first command into an internet format; and for a second command received from the IP interface in the internet format, transcodes the second command into the peripheral bus format associated with the user device; and a module that operates to provide connectivity between the user device and the camera devices, wherein the IP interface outputs commands in the internet format that correspond to commands received from the user device in the peripheral bus format associated with the user device to control video streams received from the camera devices on the IP interface, as recited in claim 28.

	Claims 30-34 are allowed as depending from an allowed claim 28.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696